DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments to claims 1, 5-7, 9, 14, 16 and 18-19 in the response filed on 13 October, 2021 are acknowledged. 
Claims 1-20 remain pending in the application. 
Claims 1-20 are examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 9 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 12 of U.S. Patent No.10,321,807. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim 1 of the present application is anticipated by claims 1 or 12 of 10321807. Note that the connector as recited in claim 1 of the present application is inherent in the 
Claim 6 of the present application is anticipated by claims 1 or 12 of 10321807.
Claim 8 of the present application is anticipated by claims 1 or 12 of 10321807.
Claim 9 of the present application is anticipated by claim 12 of 10321807.
Claim 11 of the present application is anticipated by claims 1 or 12 of 10321807, as what the camera rotates relative to is unrecited. 
Claim 12 of the present application is anticipated by claim 5 of 10321807.
Claim 13 of the present application is anticipated by claims 1 or 12 of 10321807, as “flexibly” as set forth here may be interpreted in an extremely broad fashion.
Claims 1-3, 8-9, 11, 13, 15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 and 11 of U.S. Patent No.10,682,042. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim 1 of the present application is anticipated by claim 1 of 10682042. 
Claim 2 of the present application is anticipated by claim 2 of 10682042. 
Claim 3 of the present application is anticipated by claim 3 of 10682042. 
Claim 8 of the present application is anticipated by claim 1 of 10682042. This is also explicitly anticipated by claim 5 of 10682042. 
Claim 9 of the present application is anticipated by claim 6 of 10682042. 
Claim 11 of the present application is anticipated by claim 1 of 10682042, as what the camera rotates relative to is unrecited.
Claim 13 of the present application is anticipated by claim 1 of 10682042, as “flexibly” as set forth here may be interpreted in an extremely broad fashion.
Claim 15 of the present application is anticipated by claim 4 of 10682042.
Claim 17 of the present application is anticipated by claim 11 of 10682042
The amendments do not overcome the double patenting rejections of the action of 5/13/2021, hence they are reproduced here.
Drawings
The applicant's amendments to claims 1, 5, 14, 16 and 18 to overcome the drawing objections of the previous action are acknowledged, and the objections are withdrawn.
Claim Rejections - 35 USC § 101
The applicant's amendments to claims 1 and 18 to overcome the 35 USC § 101 rejections of the previous action are acknowledged, and the rejections are withdrawn.
Claim Interpretation
In regards to claim 6, the claim reads “the an outer surface”, where this was clearly intended to read “an outer surface”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The applicant's amendments to claims 6-7, 9, 16 and 18-19 to overcome the 35 USC § 112 rejections of the previous action are acknowledged, and the rejections are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yarush et al. (USPN 5,879,289) in view of Melder (US PGPUB 2007/0276183).
In regards to claim 1, Yarush discloses a wireless endoscope, comprising: 
a light [112, “fibers in lens tube 32”, Fig.3, col.5 ll.46-55] integrated in a first portion; 
a lens [32, Figs.3-4, col.5 ll.36-37] positioned proximate the light in the first portion [30, 34, 88, Figs.3-4], wherein the light and the lens are configured to be inserted into a body [abstract; this is an endoscopic device designed to be inserted into a body], and wherein the first portion is interchangeable [The first portion may be removed from the body and replaced by another instrument; note however that this an extremely broad limitation.]; 
a camera [91, Fig.4, col.7 ll.14-19] capturing video content received through the lens; and 

However, Yarush does not positively disclose that the transmitter is a transceiver. 
Melder teaches an analogous wireless viewing system [Figs.1, 12, para.46, 57] where the wireless viewing system comprises a transceiver [134, Fig.12, para.57] which transmits image data [para.7, 45, 57]. Melder teaches that this is done for the purpose of wireless control of the wireless viewing system camera [para.57].
Therefore it would have been obvious to one having ordinary skill in the art to modify the transmitter disclosed by Yarush to be a transceiver in accordance with the teachings of Melder. This would be done for the purpose taught above.
In regards to claim 2, Yarush in view of Melder teaches the wireless viewing system of claim 1, further comprising: logic [Yarush: 66, 80, Figs.2-4, 7, col.6 ll.62-64, col.6 ll.67-col.7 ll.8] controlling operation of the wireless endoscope.
In regards to claim 3, Yarush in view of Melder teaches the viewing system of claim 1, wherein the logic formats the video for wireless communication from the wireless transceiver to the receiver associated with the displaying device [Yarush: col.6 ll.62-64, col.6 ll.67-col.7 ll.8, col.14 ll.48-52; the logic are the means by which the device accomplishes this task. ].
In regards to claim 4, Yarush in view of Melder teaches the wireless endoscope of claim 3, wherein the receiver is a dongle [The device could be used with a receiver that is a dongle. Note that the receiver is not positively claimed.].
In regards to claim 5, Yarush in view of Melder teaches the wireless endoscope of claim 1, wherein the light and the lens are positioned at a distal end of a case [Figs.1-4], wherein the case encloses the connector, camera, and wireless transceiver.
In regards to claim 6, Yarush in view of Melder teaches the wireless endoscope of claim 1, wherein an outer surface of the wireless endoscope is cylindrical [30, Fig.3].
In regards to claim 7, Yarush in view of Melder teaches the wireless endoscope of claim 6, wherein the an outer surface of the wireless endoscope is cylindrical [30, Fig.1].
In regards to claim 8, Yarush in view of Melder teaches the wireless endoscope of claim 1, wherein the first portion and the second portion are connected to allow illumination at the light [col.5 ll.48-55] and capture of the video content by the camera through the lens [col.5 ll.55-59, col.7 ll.15-20; when coupled, both these activities are allowed].
In regards to claim 9, Yarush in view of Melder teaches the wireless endoscope of claim 1, wherein the light includes a light source [Yarush: 94, Fig.3, col.5 ll.66-col.6 ll.28] that communicates light to a distal end of the first portion [Yarush: through the optical fibers of the first portion, col.5 ll.46-55], wherein a battery powering the wireless endoscope [Yarush: 35, 179, Figs.1, 7, col.8 ll.22-30] is a rechargeable battery for repeated usage [Rechargable means that repeated usage is possible.]. 
In regards to claim 11, Yarush in view of Melder teaches the wireless 
In regards to claim 12, Yarush in view of Melder teaches the wireless endoscope of claim 1, further comprising: a memory [Yarush: col.9 ll.43-50] for capturing video content.
In regards to claim 13, Yarush in view of Melder teaches the wireless endoscope of claim 1, wherein the first portion is flexibly connected to the second portion [as all physical objects have the property of flexibility, the connection meets this standard.].
In regards to claim 14, Yarush in view of Melder teaches the wireless endoscope of claim 1, wherein the wireless endoscope records content [Yarush: col.9 ll.43-50]. 
In regards to claim 15, Yarush in view of Melder teaches the wireless viewing system of claim 2, wherein the logic includes a processor [Yarush: 66, 80, Figs.2-4, 7, col.6 ll.62-64, col.6 ll.67-col.7 ll.8; these portions are means which process the image signal.] formatting the video content for communication by the wireless transceiver to the receiver [Yarush: col.6 ll.62-64, col.6 ll.67-col.7 ll.8, col.14 ll.48-52]. 
In regards to claim 16, Yarush in view of Melder teaches the wireless viewing system of claim 1, further comprising a switch for at least turning on and off the wireless endoscope [Yarush: 176, Fig.7, col.15 ll.25-28: with this switch open, the circuit for the wireless endoscope is open, even when using battery power source 179.]. 
In regards to claim 17, Yarush in view of Melder teaches the wireless viewing system of claim 1, further comprising: guides [Yarush: 155, 224, Figs.3-4] for aligning the first portion with the second portion. 
In regards to claim 18, Yarush discloses a wireless endoscope, comprising: 
a light [112, “fibers in lens tube 32”, Fig.3, col.5 ll.46-55] integrated in a first portion; 
a lens [32, Figs.3-4, col.5 ll.36-37] positioned proximate the light in the first portion, wherein the light and the lens are configured to be inserted into a body [abstract; this is an endoscopic device designed to be inserted into a body], and wherein the first portion is interchangeable [The first portion may be removed from the body and replaced by another instrument; note however that this an extremely broad limitation.]; 
a camera [91, Fig.4, col.7 ll.14-19] capturing video content received through the lens; and 
a wireless transmitter [70, Fig.7, col.9 ll.20-32] integrated in a second portion [remainder of device besides 88, Figs.1-5] transmits the video content to a receiver associated with a display device [188, Fig.7; note that the receiver is not positively claimed] associated with a display device [190, Fig.7, col.14 ll.48-52; note that the display device is not positively claimed]; and 
a rechargeable battery [35, 179, Figs.1, 7, col.8 ll.22-30] connected to and powering the light, camera, and wireless transceiver, wherein an exterior surface of the wireless endoscope is rounded [Fig.1; the device comprises rounded exterior portions].
However, Yarush does not positively disclose that the transmitter is a transceiver. 
Melder teaches an analogous wireless viewing system [Figs.1, 12, para.46, 57] 
Therefore it would have been obvious to one having ordinary skill in the art to modify the transmitter disclosed by Yarush to be a transceiver in accordance with the teachings of Melder. This would be done for the purpose taught above.
In regards to claim 19, Yarush in view of Melder teaches the wireless endoscope of claim 18, wherein an outer surface of the wireless endoscope is cylindrical [30, Fig.1].
Claims 10 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yarush et al. (USPN 5,879,289) in view of Melder (US PGPUB 2007/0276183) and Berguer et al. (US PGPUB 2009/0192390)
In regards to claim 10, Yarush in view of Melder teaches the wireless endoscope of claim 1, wherein the light utilizes visible light [Yarush: col.5 ll.66-col.6 ll.19], 
however does not positively disclose wherein the light utilize a plurality of spectra including at least visible light and infrared.
Yarush further discloses that the light produces infrared wavelengths [Yarush: col.5 ll.66-col.6 ll.19]. 
	Berguer teaches an analogous wireless endoscope wherein the light utilizes a plurality of spectra including at least visible light and infrared [503, para.43, “integrated into the laparoscope 504 itself”]. Berguer teaches that this is done for the purpose of visualizing a fluorescent agent introduced into the body [abstract, para.28]. 

	In regards to claim 20, Yarush in view of Melder teaches the wireless endoscope of claim 18, wherein the light [Yarush: col.5 ll.66-col.6 ll.19] and camera [col.6 ll.57-60] utilize visible light.
	However, Yarush in view of Melder does not positively teach wherein the light and camera utilize a plurality of spectra including at least visible light and infrared.
Yarush further discloses that the light produces infrared wavelengths [Yarush: col.5 ll.66-col.6 ll.19] and that camera comprises a CCD chip [Yarush: 91, Fig.4, col.7 ll.6-8].
Berguer teaches an analogous wireless endoscope wherein the light [503, para.43, “integrated into the laparoscope 504 itself”] and camera [“CCD”, para.49] utilizes a plurality of spectra including at least visible light and infrared. Berguer teaches that this is done for the purpose of visualizing a fluorescent agent introduced into the body [abstract, para.28].
	Therefore it would have been obvious to one having ordinary skill in the art to modify the light and camera taught by Yarush in view of Melder to utilize both infrared and visible light accordance with the teachings of Berguer. This would be done for the purpose taught above.
Response to Arguments 
Rejection under 35 USC 103 - Yarush et al. (USPN 5,879,289) in view of Melder (US PGPUB 2007/0276183) 
Argument:
In regards to the amended claims 1 and 18, the applicant argues that Yarush and Melder do not teach or disclose where “an exterior surface of the wireless endoscope is rounded” [in the applicant's arguments dated 13 October, 2021, pages 10-11]. 
Response:
The examiner respectfully disagrees. In Fig.1 of Yarush, it is clear the exterior surface of the endoscope comprises rounded portions. As such, this argument is found to be unconvincing. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795